Citation Nr: 1611195	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to an increased disability evaluation for degenerative disc disease L4-5, post-operative herniated nucleus pulposus, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1953 to February 1957 and from December 1958 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  

The Veteran testified at a videoconference hearing at the St. Louis RO in January 2016 before the under Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of his January 2016 hearing, and in written correspondence received later that month, the Veteran withdrew his claim for an increased evaluation for degenerative disc disease L4-5, post-operative herniated nucleus pulposus.

2.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

3.  The Veteran was exposed to acoustic trauma during service.

4.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of an increased evaluation for degenerative disc disease L4-5, post-operative herniated nucleus pulposus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Issue of an Increased Disability Evaluation for Degenerative Disc Disease L4-5, Post-Operative Herniated Nucleus Pulposus, Rated as 40 Percent Disabling

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his January 2016 hearing and in written correspondence received in later that month, withdrew his claim for an increased evaluation for degenerative disc disease L4-5, post-operative herniated nucleus pulposus; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection for bilateral hearing loss) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran maintains that he was to acoustic trauma from performing his duties as a heavy equipment operator with no ear protection and from sleeping in the cab of equipment to keep warm while stationed in Alaska.  He maintains that his hearing loss had its onset in service and has continued to the present day.

Service treatment records do not reveal any complaints or findings of hearing loss.  At the time of a March 1963 USNR examination, the Veteran was noted to have 15/15 hearing, bilaterally.  On his March 1963 USNR report of medical history, the Veteran checked the no box when asked if he had or had ever had ear trouble.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2008.  At the time of the examination, the Veteran reported that his chief complaint involved difficulty hearing without the use of his hearing aids.  As to military noise exposure, the Veteran indicated that he had hazardous military noise exposure, including noise from loud diesel engines on heavy equipment.  Other military noise included explosions while in the Army needed to clear trees, etc.  The Veteran indicated that hearing protection was not available.  Occupational noise exposure included a twelve year history of driving a concrete truck, which was reportedly very loud.  The examiner also noted a 26 year history of work in the glass business, installing glass in high rise buildings which were under construction.  Loud noise from glass grinding and construction work was reported.  Recreational noise exposure included woodworking with power tools, with hearing protection not being utilized.  

Audiological testing on examination revealed decibel level readings of 30, 40, 45, 60, and 65 in the right ear and 30, 35, 50, 60, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 90 percent in the right ear and 94 percent in the left ear.  The examiner rendered diagnoses of mild sloping to moderately severe sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's claims file contained documentation of only informal assessments of hearing throughout his active military duty and upon separation from the military.  She further stated that a significant history of military noise exposure was supported by his DD-214, listing his related civilian occupation as bulldozer operator.  She also noted that the Veteran described military noise from demolitions in the service.  However, she also observed that the Veteran had a significant history of subsequent occupational noise, including twelve years as a concrete truck driver and 26 years with noise from construction work.  It was her opinion that it was not possible to determine the etiology of the current hearing loss except to say that it was caused from noise exposure.  She indicated that whether military noise exposure had a significant effect compared to the subsequent 38 year history of occupational noise was not able to be determined without resorting to mere speculation.

In a July 2009 VA examination addendum report, the examiner indicated that a request for a comment regarding the Veteran's current hearing loss being due to his 7 years of combined noise exposure in the military, or the 38 years of noise exposure in the Veteran's post- service occupations as a concrete truck driver and construction work, had been requested.  She reported that since no new evidence had been provided, it remained her opinion that it was not possible to determine whether military noise or occupational noise existed as the etiology of the hearing loss, without resort to mere speculation. 

At his January 2016 hearing, the Veteran testified as to having slept in his rig while in Alaska to stay warm.  He reported operating a bulldozer while in service with no ear protection.  He indicated that he was constantly exposed to noise and that his hearing problems had continued from that time.  

As noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner, an audiologist, found that she would have to resort to mere speculation as to whether the Veteran's inservice noise exposure caused his current hearing loss, she did note the acoustic trauma to which the Veteran was exposed in service.  The Veteran has credible reported symptoms of hearing loss in service.  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  

Given the Veteran's current hearing loss; the credible lay evidence of hearing loss symptoms in service; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal, regarding the issue of an increased disability evaluation for degenerative disc disease L4-5, post-operative herniated nucleus pulposus, currently rated as 40 percent disabling, is dismissed.

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran was afforded a VA eye examination  regarding the claimed left eye disability in July 2009.  Following examination, diagnoses of mild nuclear sclerotic cataracts, bilaterally, and mild dry eye, left greater than right, were rendered.  The examiner noted that the Veteran had a history of a finger poke to his left eye in October 1956.  The examiner opined that it was less likely than not that the Veteran's current left eye complaints of intermittent blurry vision were related to his in-service trauma of finger poke to the left eye with sub-conjunctival hemorrhage.

At his January 2016 hearing, the Veteran testified as to having been hospitalized for six days as a result of an adverse reaction to penicillin which involved his eyes, including a patch being placed over his left eye.  He indicated that his eye had continually bothered him since his period of hospitalization from the penicillin reaction.  He reported having worn a patch on that eye for approximately eight months.  

While the examiner referenced the poke in October 1956 when rendering her opinion, there was reference to the Veteran's period of hospitalization.  The Board observes that service treatment records do make reference to the Veteran's eyes being affected during his period of hospitalization.  Based upon the above, the Veteran should be afforded an additional VA examination to determine the etiology of any current left eye disorder, and, its relationship, if any, to his period of service to include hospitalization for an adverse penicillin reaction in February 1959, with eye involvement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current left eye disorder.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  All indicated test and studies should be performed and all findings should be reported in detail.  

Following examination and review of the record, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left eye disorder is related to the Veteran's period of service, to include a February 1959 period of hospitalization for an adverse reaction to penicillin with eye involvement.  Complete detailed rationale is requested for each opinion that is rendered.  

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268  (1998). 
 
3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


